 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in the IUE, or in any IUE local, or inany other labor organization of our employees,by refusing to reinstate, upontheir unconditional request, any of our employees engaged in concerted activityas unfair labor practice strikers.WE WILL NOT in any like or related manner interfere with,'restrain,or coerceemployees in the exercise of their right to self-organization,to form, join, orassist any labor organization,to bargain collectively through representatives oftheir own choosing,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from engaging in anyor all such activities,except to the extent that such rights may be'affected by anagreement requiring membership in a labor organization as authorized in Section8(a) (3) of the Act.WE WILL, upon'request, furnish the IUE with information relating to the peremployee costs of the improvements in our insurance and pension plans providedfor in the 1960-63 agreement relating thereto.WE WILL offer the following empoyees at our Augusta, Georgia, plant- fullreinstatement to their former or substantially equivalent positions, 'withoutprejudice to any seniority or other rights and privileges:Robert BestGerald E. MoodyThomas FordDenny G BoltinJ. L. ClineJoe HowellFranklin HarperGene ClineCharlesD. Kennedy,Richard InglettGameyBrowningJames KnightJames KnightW. R. CushmanG. D. SmithJames KyleBrooks B. FairclothJerry Smith'WE WILL make whole the foregoing employees,and also Lonnie M. Usry andW. A. Chalker for any loss of pay suffered by each as a result of the discrimina-tion against him with interest thereon at the rate of 6 percent per annum.GENERAL ELECTRIC COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We willnotify any of the above,-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, Fifth floor,Squibb Building,745 Fifth Avenue, New York, New York, Telephone No. Plaza1-5500,if they have any question concerning this notice or compliance with itsprovisions.S.D.Warren CompanyandInternational Association of Ma-chinists,AFL-CIO;International Brotherhood of ElectricalWorkers,AFL-CIO;United Brotherhood of Carpenters &Joiners of America,AFL-CIO;and International Brotherhoodi of Firemen and. Oilers,AFL-CIO.Case No. 1-CA-4513.De-cember 16, 1964DECISION AND ORDERUpon charges duly filed on March 9, 1964, by International Associ-ation of Machinists, AFL-CIO; International Brotherhood of Elec-tricalWorkers, AFL-CIO; United Brotherhood of, Carpenters &Joiners of America, AFL-CIO; and International, Brotherhood ofFiremen and Oilers, AFL-CIO (hereinafter called the Unions or the150 NLRB No. 32. S.D.WARREN COMPANY289joint representative), the General Counsel of the National LaborRelations Board, by the Regional Director for Region 1, issued acomplaint and notice of hearing on April 16, 1964, alleging that S. D.Warren Company (hereinafter called Respondent), had engaged inand was engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a) (1) and (5) and Section 2(6) and(7) of the National Labor Relations Act. Copies of the charge, com-plaint, and notice of hearing were duly served upon the Respondent.The complaint alleges in' substance that since on or about' Sep-tember 12, 1963, the Unions -have been the exclusive representative;for collective-bargaining, purposes, of the employees in certaindepartments of the engineering division of Respondent's CumberlandMill,Westbrook, Maine, plant; that 'on three occasions the Unionsrequested Respondent to' bargain collectively and that from Novem-ber 26, 1963, and at all' times` thereafter Respondent has refused tobargain with the Unions as exclusive representative of all employeesin the described unit.Respondent's answer, as amended, in sub-stance denies that the Unions are labor organizations within themeaning of Section 2(b) of the Act; admits only that, it receivedletters on the stationery of the International Brotherhood of Fire-men and Oilers, signed by what purports to be the signature of JohnJ.McNamara, international vice president; and further admits thatit communicated with John J. McNamara.'On May 27, 1964, a hearing opened before Trial' Examiner W.Gerard Ryan and was on the same day adjourned indefinitely. OnJuly 4, 1964, the Trial Examiner closed the hearing.On July 8, 1964,the Trial Examiner denied 'Respondent's motion to dismiss the com-plaint and on the same date rejected Respondent's written offers ofproof which had been submitted after adjouriunent of the hearing.On August '5, 1964, the parties (Unions, Respondent, and GeneralCounsel) filed with the Trial Examiner a motion and stipulation,moving said Trial Examiner to transfer the matter to the Board foradjudication.On August 6, 1964, 'the Trial Examiner granted themotion to transfer the case to the Board.The parties stipulated that certain documents should comprise theentire record in the proceeding; waived' their right to file briefs withthe Trial Examiner, and the issuance of a Trial Examiner's Decision;and submitted the matter to the Board for findings of fact,' conclu-sions, and Order.The Respondent requested an opportunity fororal argument should the Board deem it necessary.On August 10,1964, the Board approved the stipulation' and set the date for filingof briefs.Briefs have been filed by the General Counsel and theRespondent.Pursuant to the provisions of Section 3 (b) of the Act', as amended,the Board has delegated its powers in connection with this case to a 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree-member panel (Chairman McCulloch and Members Fanning andLeedom).Upon the basis of the entire record in this case, including thestipulation and the briefs, the Board makes the following : IFINDING OF FACTI.COMMERCEThe Respondent is a Massachusetts corporation with a plant andplace of business in the town of Westbrook, county of Cumberland,State of Maine, engaged in the manufacture, sale, and distributionof paper and related products .2 In the course and conduct of itsbusiness Respondent causes large quantities of pulp and chemicalsused by it in the manufacture of paper to be purchased and trans-ported in interstate commerce from and through various States oftheUnited States and in the course and conduct of its businessannually ships products to points outside the State of Maine valuedin excess of $50,000.Respondent's gross volume of business exceeds$500,000 annually.The Respondent admits, and we find, that it is and has beenengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits that each of the Unions is a labor organ-ization within the meaning of the Act.Moreover, in the underlyingrepresentation proceeding, we have found that the Unions have beenand are the joint representative designated or selected by the majorityof employees in the unit as their joint representative for the pur-pose of collective bargaining.By virtue of Section 9(a) of the Act,the joint representative has been and is the exclusive representativeof all the employees in the appropriate unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours, andother terms and conditions of employment .3'The request for oral argument is hereby denied as in our opinion the record and briefsadequately present the issues and positions of the parties2 The complaint was amended at the hearing,on the motion of Respondent,to showthat Respondent'sprincipal office is maintained at 89 Broad Street, Boston,Common-wealth of Massachusetts3Respondent moved to dismiss the complaint,in part on the ground that the GeneralCounsel failed to allege or prove the Unions together constitute a labor organizationwithin the meaning of Section 2(5) of the Actwe disagree with Respondent's con-tention.The complaint alludes to the Unions collectively as "the representative" and"the exclusive representative,"phrases clearly reflecting the Unions'status as joint repre-sentative.For this reason and the reasons set forthsupra,we find the Respondent'smotion to dismiss lacking in merit and affirm the Trial Examiner's denial of the motion.Further, Respondent's fear that the Unions are intent on bargaining separately and not asa joint representative is unfounded.As the Unions have been certified jointly, theRespondent may insist that they bargain jointly for all employees in the unit,VanadiumCorporation of America,117 NLRB 1390. S. D. WARREN COMPANY291Accordingly, we find that the Unions are the joint representativeof the employees in the unit and the joint representative is a labororganization within the meaning of Section 2(5) of the Act.4III.THE UNFAIR LABOR PRACTICESA. FactsOn November 27, 1962, a petition was filed by the Unions as JointPetitioners for a maintenance unit at Respondent's plant.Thereaftera hearing was held and briefs filed, and on April 4, 1963, the RegionalDirector for Region 1 issued a Decision and Direction of Election.The Respondent's request for review was granted May 1, 1963.OnAugust 23, 1963, the Board issued its Decision on Review 5 affirmingthe Regional Director's action.On September 12, 1963, an election was held among employeesin the appropriate unit, and thereafter the Respondent filed objec-tions to the conduct of the election and the conduct affecting theresults of the election.The objections were duly investigated bythe Regional Director who then issued on October 8, 1963, a Sup-plemental Decision, Revised Tally of Ballots, and Certification ofRepresentative.Respondent's request for review by the Boardwas denied by the Board on December 5, 1963.On December 18, 1963, new counsel for Respondent filed withthe Regional Director a motion for reconsideration and memorandumin support of its motion, which was denied January 3, 1964, withfurther elucidation on January 10, 1964.Respondent filed with theBoard on January 14, 1964, a request for review of the RegionalDirector's denial.This request for review was treated as a motionfor reconsideration of the Board's Decision on Review of August 23,1963, and by direction of the Board was denied on February 3,1964, as untimely and as raising no material issue of fact or law.Respondent on February 10, 1964, filed with the Board exceptions,motion for reconsideration, and request for clarification.On April 8,1964, the Board issued a ruling with respect to Respondent'sexceptions, motion for reconsideration, and request for clarificationin which it found no merit in Respondent's contentions and that noissueswere raised warranting relief.On April 15, 1964, Respondent filed exceptions to the- ruling ofApril 8, 1964, and these were denied on April 20, 1964, at the direc-tion of the Board as lacking in merit.While this comprehensive review and treatment of the representa-tion petition was in process, the Unions requested on at ' least threeoccasions, after the Regional Director's Supplemental Decision of4E.g.,Florida Tile Industries,Inc.,130 NLRB897, and cases cited therein.-5 144 NLRB 204. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 8, 1963, that the Respondent bargain with them.Thus onNovember 22, 1963, John J. McNamara, international vice presidentof the International Brotherhood of Firemen and Oilers, wroteon behalf of the Unions requesting a meeting on December 6, 1963,to discuss a contract.Respondent replied on ' November 26, 1963,that the request was premature because of the appeal then pendingbefore the Board.A similar request from the Unions on Decem-ber 31,'1963, sent after'the Board had on December 5, 1963, deniedRespondent's request for review, ' received a similar answer on theground Respondent was requesting the "Regional Director to recon-'Sider his decision.Finally' on February ' 5, 1964, the Unions onceagain requested Respondent to meet with them for the purpose ofcollective bargaining.Respondent through its counsel answeredon February 8, 1964, stating that it was 'filing further 'pleadingswith the Board, making the Unions' request premature, and going onto state that Respondent considered the certification invalid andrejecting the Unions' requests to bargain "unless and until orderedto do so by a court of competent, jurisdiction...."B. DiscussionWe find, based on the record, that Respondent has refused tobargainwith the representative of its employees.Moreover, by itsletter of February 8, 1964, Respondent has indicated that it will notbargain while the present certification is in effect.Thus, anyfurther request to bargain by the Unions would be futile.'Respondentmaintains,however, that it is not obligated to bargain.Its principal arguments center on its contentions that the certificationwas fatally deficient and that, even if the certification is otherwisevalid, the Board's unit determination must be set aside as arrived atin an arbitrary and capricious manner.Related to these argumentsisRespondent's assertionthat the Trial Examiner erred in rejectingRespondent's offersof proof.We find no merit in Respondent's position, for it is well establishedthat absent newly discovered evidence the issues raised and deter-minedin the prior representation proceeding may not be relitigatedin the complaint proceeding,6 and in our view Respondent has pre-sented nonew or material facts which would warrant our reopeningor setting aside the earlier representation proceeding.1.Respondent's offers of proof,The Respondent'soffersof proof all relate to matters - whichRespondenthad ample opportunity to present'to, or were consideredby, the Boardin its decisionin the representation proceeding, the'0 Pittsburgh Plate ala88 Company v.N.L.R.B.,313 U.S. 146. S. D. WARREN COMPANY293Regional Director's Decision, and the 'various subsequent motionsand requests for review which we have listed above.Respondent's first offer of proof goes to the Board's inclusion ofemployees of the chemical, smelting, and recovery unit in the appro-priate unit.The offer is intended to correct what it alleges is anomission in the record as reflected in our Decision on Review.How-ever, as indicated by our Decision on Review we did not require addi-tional evidence for our determination.Furthermore, Respondentdid not seek until now, despite numerous opportunities provided' inits request for review and its subsequent motions and requests inthe representation proceeding, to challenge this aspect of the Board'sdetermination even though the evidence it now offers was at all timesavailable.The Trial Examiner correctly rejected this offer of proof.Respondent's second offer' of proof is intended to show that theparties agreed, to include in the ' unit certain employees, assignedto other divisions of the plant, whom we excluded. , Respondent firstmade this assertion in its motion for reconsideration of December 18,1963.Having been subsequently reviewed and rejected by the RegionalDirector, and by the Board, we 'find the offer of proof to be aneffort to relitigate matters fully considered and disposed of in therepresentation proceeding.Therefore, the offer was properly rejectedby the Trial Examiner.'The last offer of proof is directed to alleged misrepresentation's bythe Unions.This claim served as a basis for Respondent's objec-tion, to,conduct of election and was fully considered in the RegionalDirector's 'Supplemental Decision, Revised Tally of Ballots,' andCertification ofRepresentative.Moreover,for review, denied by the Board on December 5, 1963, was based inpart on the same matter.For the reasons previously stated, theTrial Examiner did not err in rejecting this offer of proof.2. ' Respondent's motion to dismiss'Respondent moves that the complaint be dismissed on'the'grounds'that the certification is defective because of the absence from therecord in this proceeding of two exhibits from the representationproceeding.?We cannot accept Respondent's argument as a validground for its refusal to bargain with the joint representative.Thecertification resulting from the Board-conducted election was validwhen issued and Respondent's assertion in no way impeaches its cur-rent validity.Moreover, while the two exhibitss'arenot material tothe issue before us in this unfair 'labor practice proceeding, we7See section II, above,for our disposition of the other ground on which' Respondentbased its motion to dismiss,namely, the status of the Unions as the joint representative.8The exhibits are (1)a schematic fl ow diagram of Respondent's process and (2) alayout of the mill buildings. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDparenthetically note that the parties, including Respondent, haveby stipulation dated June 19, 1964, submitted to the Board replicas ofthemissing exhibits.Thus, contrary to Respondent's assertion,the record, which we reviewed in its entirety in the representationproceeding, is not and we find never was defective in any materialsense.C. The refusal to bargainUpon our review of the entire record in this case we concludethat the Unions were selected on or about September 12, 1963, by.amajority of employees in the appropriate unit in Respondent'sCumberland Mill,Westbrook,Maine, plant,9 as their joint repre-sentative for the purpose of collective bargaining; that at all timessince September 12, 1963, the joint representative has been therepresentative for the purpose of collective bargaining of a majorityof the employees in the unit and, by virtue of Section 9(a) of theAct, has been and is now the exclusive representative of all employeesin the unit for the purpose of collective bargaining with respect torates of pay, wages, hours of employment, or other conditions ofemployment; that the joint representative has requested Respondentto bargain collectively with it; and that Respondent did refuse, andcontinues to refuse, to bargain collectively with the joint representa-tive of the employees in the appropriate unit.We find that byrefusing to bargain collectively with the certified representative ofits employees, the Respondent engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe acts of the Respondent described in section III, above, occur-ringin connection with the operations described in section I, above,have a close, intimate, and substantial relation to trade, traffic, andcommerce amongthe several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.U The unit is:All employees in the following departments of the engineering division of the Employ-er's [Respondent's]CumberlandMill,Westbrook, Maine, plant: instrumentationand stemdistribution ;power boilers and new boilerhouse ; bark burner boiler ; chemical, smelting,and recovery unit ; mechanical power maintenance ; steam engineers;oilers ; electricalstations ; paint shop ; belt shop ; machineshop ; electrical shop ; grinderroom ; rigger shop ;carpenter shop ; piping shop ; mason shop ; tinshop ; weldingshop ;laborers ; and truck-men ; and employees located at the Dundee,Eel Weir, and Saccarappa hydroelectric sta-tions, janitorial and custodial employees of the engineering division,and leadmen in therespective departments and locationslisted above,exclusive of all other employees ; em-ployees of the engineering division permanently assigned to other divisions of the mill,researchdivision employees,dispatcher,assistant dispatchers, telephone operators, officeclerical and plant clerical employees,technical employees,professional employees,foremen,guards, and supervisors as definedin the Act. S.D.WARREN COMPANYV.THE REMEDY295Having found that the Respondent has engaged in and is engagingin certain unfair labor practices, we shall order it to cease and desisttherefrom, and to take certain affirmative action designed to effectuatethe policies of the Act.Upon the foregoing findings of fact, and upon the entire recordin this case, the Board makes the following :CONCLUSIONS OF LAW1.The joint representative, International Association of Machin-ists,AFL-CIO; International Brotherhood of Electrical Workers,AFL-CIO; United Brotherhood of Carpenters & Joiners of America,AFL-CIO ; and International Brotherhood of Firemen and Oilers,AFL-CIO, is a labor organization within the meaning of Section2 (5) of the Act.2.S.D.Warren Company is an Employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3.By refusing, and by continuing to refuse, to bargain col-lectivelywith the Unions as joint representative of its employeesin the unit 10 the Respondent did engage in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) ofthe Act.4.By refusing, and by continuing to refuse, to bargain collectivelywith the Unions as joint representative of its employees in theunit described above, Respondent did interfere with, restrain, andcoerce, and is interfering with, restraining, and coercing, its employeesin the exercise of the rights guaranteed in Section 7 of the Act, andthereby did engage in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Sections 8(a) (1) and (5)and 2(6) and (7) of the Act.ORDERUpon the entire record in this case, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, S. D.Warren Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively in good faith concerningwages, rates of pay, hours, and other terms and conditions of employ-ment, with International Association ofMachinists,AFL-CIO;10 Footnote9, supra. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of ElectricalWorkers,AFL-CIO;United Brotherhood of Carpenters & Joiners, AFL-CIO; Inter-national Brotherhood of Firemen and Oilers, AFL-CIO, the jointrepresentative, as the exclusive representative of all employees inthe following appropriate unit :All employees in the following departments of the engineeringdivision of the Employer's [Respondent's] Cumberland Mill, West-brook, Maine plant: instrumentation and steam distribution; powerboilers and new boiler house; bark burner boiler; chemical, smelting,and recovery unit; mechanical power maintenance; steam engineers;oilers ; electrical stations; paint shop ; belt shop ; machine shop ;electrical shop; grinder room; rigger shop; carpenter shop; pipingshop; mason shop; tin shop; welding shop; laborers; and truck-men; and employees located at the Dundee, Eel Weir, and Sac-carappa hydroelectric stations, janitorial and custodial employees ofthe engineering division, and leadmen in the respective departmentsand locations listed above, exclusive of all other employees; employeesof the engineering division permanently assigned to other divisionsof the mill, research division employees, dispatcher, assistant dis-patchers, telephone operators, office clerical and plant clericalemployees, technical employees, professional employees, foremen,guards, and supervisors as defined in the Act.(b) Interfering with the efforts of the joint representative tonegotiate for or represent the employees in the said appropriateunit as the exclusive bargaining agent.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with the joint representa-tive of all employees in the foregoing appropriate unit, and embodyin a signed agreement any understanding reached with respect tothe employees in said unit.(b)Post at its Cumberland Mill, Westbrook, Maine, plant copiesof the attached notice marked "Appendix." 11Copies of saidnotice, to be furnished by the Regional Director for Region 1, shall,after being duly signed by the Respondent, be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are notaltered,defaced, or covered by any other material.u In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order". S. D. WARREN COMPANY297(c)Notify the Regional Director for Region 1, in writing, within10 days from the date of this Order, what steps Respondent hastaken to comply herewith.MEMBER LEEDOM,dissenting :In my dissent in the representation case,S. D. Warren Company,144 NLRB 204, which is the predicate for the majority decision inthis case, I indicated my disagreement with the Board's unit find-ing.As I adhere to the position set forth in the dissent, I wouldnot find that the Respondent violated the Act by refusing to bargainin what I consider to be an inappropriate unit.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with InternationalAssociation of Machinists, AFL-CIO; International Brother-hood of Electrical Workers, AFL-CIO; United Brotherhood ofCarpenters & Joiners of America, AFL-CIO; and InternationalBrotherhood of Firemen and Oilers, AFL-CIO, the joint rep-resentative, as the exclusive representative of the employees inthe bargaining unit described below.WE WILL, upon request, bargain with the joint representative,as the exclusive representative of all the employees in the bar-gaining unit described below with respect to rates of pay, wages,hours, and other terms and conditions of employment, and, if anunderstanding is reached, embody such an understanding in asigned agreement.The bargaining unit is:All employees in the following departments of the engi-neering division'of our Cumberland Mill, Westbrook, Maine,plant: instrumentation and steam distribution; power boilersand new boiler house; bark burner boiler; chemical, smelt-ing, and recovery unit; mechanical power maintenance;steam engineers; oilers; electrical stations; paint shop; beltshop; machine shop; electrical shop; grinder room; rigger.shop; carpenter shop; piping shop, mason shop; tin shop;welding shop; laborers; and truckmen; and employeeslocated at the Dundee, Eel Weir, and Saccarappa hydro-electric stations, janitorial and custodial employees of the 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineering division, and leadmen in the respective depart-ments and locations listed above, exclusive of all other em-ployees; employees of the engineering division permanentlyassigned to other divisions of the mill, research divisionemployees, dispatcher, assistant dispatchers, telephone op-erators, office clerical and plant clerical employees, technicalemployees, professional employees, foremen, guards, andsupervisors as defined in the Act.WE WILL NOT interfere with the efforts of the joint represent-ative to negotiate for or represent as exclusive bargaining agentthe employees in the bargaining unit described above.S.D. WARREN COMPANY,Employer.Dated----------------By--------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Boston Five Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Telephone No. 523-8100, if they have anyquestion concerning this notice or compliance with its provisions.Tower Iron Works,Inc.andShopmen's Local Union No. 523 ofthe International Association of Bridge,Structural & Orna-mental Iron Workers,AFL-CIOandIndependent Metal Fabri-cators Union,Party to the Contract.Case No. 1-CA-4485-2.December 16, 1964DECISION AND ORDEROn July 29, 1964, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision. There-after, Respondent and the Party to the Contract each filed exceptionsto the Trial Examiner's Decision, and Respondent filed a supportingbrief.The General Counsel filed a brief in support of the TrialExaminer's Decision.150 NLRB No. 24.